BRITT, Judge.
The record on appeal in. this case was docketed in the Court of Appeals on 20 August 1971, some 120 days after the judgment appealed from was entered on 20 April 1971. The case was not docketed within the time allowed by our rules and no extension of time was granted. For failure to comply with the rules, the appeal is dismissed. State v. Motley, 11 N.C. App. 209, 180 S.E. 2d 458 (1971) ; State v. McDaniel, 10 N.C. App. 743, 179 S.E. 2d 833 (1971).
Nevertheless, we have carefully reviewed the record on appeal and find no prejudicial error.
Appeal dismissed.
Judges Brock and Vaughn concur.